Citation Nr: 1115043	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  08-06 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to October 1986.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the benefit sought on appeal.


FINDING OF FACT

There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran's low back disability is related to active duty.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).



Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.

In correspondence dated in December 2006, VA informed the appellant of what evidence was required to substantiate his claim, and of his and VA's respective duties for obtaining evidence.  The correspondence also notified him that a disability rating and effective date would be assigned, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was completed prior to the initial AOJ adjudication denying the claim, the timing of the notice complies with the express requirements of the law as found by the Court in Pelegrini.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds that the VCAA notice requirements have been met in this case.

Duty to Assist

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, VA medical records, private medical records, the transcript of a February 2011 hearing before the undersigned Acting Veterans Law Judge, lay witness statements, and the Veteran's statements in support of his claim.  The Board has carefully reviewed the evidence and concludes that there has been no identification of further available evidence not already of record.  

The appellant was afforded a VA examination in March 2010, and VA obtained an addendum and medical opinion from the same examiner in October 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the October 2010 VA opinion obtained in this case is more than adequate, as it was predicated on a reading of the Veteran's medical records and the results of the current examination.  It considers all of the pertinent evidence of record, to include the statements of the Veteran and his service treatment records.  A rationale was provided for the opinion offered.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to this issue has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008). 

The Board acknowledges that the Veteran's representative asserted during the February 2011 hearing that two negative VA opinions in this claim each stated that there was no evidence of back treatment in service, which was not the case.  In this regard, the Board observes that in his second opinion the VA examiner provided a corrected and accurate review of the Veteran's service treatment records.  Thus, as discussed more below, the Board finds that the second VA opinion is probative evidence against the Veteran's claim. 

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis

With respect to the Veteran's claim, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

The Veteran contends that he now has a low back disability due to an injury during active duty.  He has submitted statements from his mother, friends, and siblings.  They stated that the Veteran was less active after active duty, and explained to them that he had hurt his back while in the military.  A statement from a co-worker who met the Veteran after the Veteran's active duty relates that the Veteran told 

him that he had hurt his back on active duty, and that he stood a lot because it was less painful and stiff than sitting.

The Veteran's service treatment records reflect that in July 1986 he complained of low back pain, specifically right flank pain since lifting the day before.  The pertinent assessment was mild muscle spasm right flank.  The report of the Veteran's September 1986 medical history relates that the Veteran stated that he was in good health, and denied pertinent complaints.  The report of the Veteran's September 1986 separation medical examination provides that clinical evaluation of the Veteran's spine was normal, and identifies no defects or diagnoses.  

The post-service evidence is negative for complaints, symptoms, findings or diagnoses of low back disability for nearly 10 years after the Veteran's active duty.  Therefore, presumptive service connection is not warranted.  38 C.F.R. §§ 3.307, 3.309.  In addition, a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

In a March 2008 statement, a private chiropractor stated that he had treated the Veteran's cervical, thoracic and lumbar spine in 1993, 1996 and 1997.  Billing statements from this office relate that the Veteran was injured in 1992, 1993, February and May 1996, and 1997.  The statement and billing records are negative for any reference to the Veteran's single inservice low back complaint.  

The report of a March 2010 VA spine examination provides that the examiner reviewed the Veteran's claims file and medical records.  The report sets forth the Veteran's own history of an inservice injury, his current complaints, and the examination results.  The diagnosis was degenerative disc disease, lumbar spine.  The examiner stated that the Veteran claimed that he was injured and treated for low back pain while in the service.  The examiner stated that he could find no treatment records from 1986 that indicated treatment for a back injury or problems, and could not find any treatment of back problems or reference to back problems in the Veteran's service records.  The examiner stated that therefore it 

was less likely as not that the Veteran's current back problems were related to his military service.  

This nexus opinion was based on an inaccurate review of the Veteran's service treatment records.  As a result, it has no probative value and does not weigh against the Veteran's claim.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").

In a July 2010 statement, a private physician from the A. R. Clinic, Dr. K. W. B., stated that she had reviewed the Veteran's 14-year medical record from that facility, which included copies of his military service records.  Dr. K. W. B. stated that the Veteran had been treated through the years for a back problem which dated from 1986.  Dr. K. W. B. stated that this injury and the resulting back problems were a continuation of a service-related injury.  

The Board notes that treatment records from the A. R. Clinic dated from January 1996 show complaints and treatment for the low back.  However, they do not reflect that the Veteran related any complaints to his service or his single inservice complaint.  They do not relate any diagnoses to the Veteran's service.  

In an October 2010 addendum, the March 2010 VA examiner stated that he reviewed the claims file, service treatment records, and the chart with the complaint of low back pain with diagnosis of mild muscle spasm right flank.  The examiner noted that there were no further complaints of back pain noted, and the separation physical was without complaint of low back pain.  The examiner stated that there was no change in diagnosis or medical opinion given, after review of the claims file and clinic note from July 1986. 

The Board finds that the October 2010 medical opinion constitutes highly probative evidence against the Veteran's claim.  It was based on current examination results and an accurate review of the medical record, and is supported by accurate references to them.  This fact is particularly important, in the Board's judgment, as the accurate references make for a more convincing rationale.  See Bloom, supra; see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (medical opinions as to a nexus may decline in probative value where the physician fails to discuss relevant medical history).

The Board also finds that the October 2010 VA medical opinion outweighs Dr. K. W. B.'s medical opinion.  First, Dr. K. W. B.'s opinion was of record at the time the VA examiner made the October 2010 opinion, and therefore the VA examiner was able to consider the medical evidence both for and against the Veteran's claim.  Second, the October 2010 VA medical opinion is more specific than Dr. K. W. B.'s opinion, which refers to no specific findings from the Veteran's inservice or post-service medical records, and provides no rationale for the conclusions expressed.  In fact, the post-service records from A. R. Clinic that Dr. K. W. B. reviewed include no references by the Veteran to an inservice low back injury.  

The Board is aware of the Veteran's own allegations, as well as the statements from his witnesses.  They are competent to provide testimony and statements concerning factual matters of which they have firsthand knowledge (i.e., experiencing or observing relevant symptoms during or after service).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

However, the Veteran and his witnesses are not competent to diagnose him with a low back disability; state that any low back symptoms or problems during service were of a chronic nature to which current disability may be attributed; or state that any current low back disability is etiologically related to his service.  A layperson is generally not deemed competent to express an opinion on a matter that requires medical knowledge, such as a diagnosis, the question of whether a chronic disability is currently present, or a determination of etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

Further, the Board finds that the Veteran's assertions as to continuity of low back symptomatology since service are less than credible.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the veteran).  As noted above, the Veteran denied relevant symptoms at separation.  While seeking private post-service treatment, the Veteran never informed any health care providers that his low back symptoms had begun during active duty or as a result of his single inservice low back complaint.  

While the Board acknowledges that the absence of any corroborating probative medical evidence supporting the Veteran's assertions, in and of itself, does not render the statements incredible, such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  The Veteran's service treatment records (containing no relevant complaints, symptoms, findings or diagnoses at separation) and the post-service medical records (containing no evidence that the Veteran ever reported his single inservice low back complaint to any private health-care providers) outweigh his contentions.  

In sum, the medical evidence demonstrates that the Veteran is not entitled to service connection for a low back disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for a low back disability is denied. 




____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


